*323The opinion of the Court was delivered by
Bermudez, C. J.
This is an injunction to arrest the sale of certain property seized by the defendant, claiming to be the transferree of a judgment creditor of the plaintiff. The plaintiff alleges that the land was finally adjudicated by this Court to be her homestead, under Sec. 1691 et seq. of the R. S., she having children dependent upon her for support and, as such, that the property is exempt and beyond the reach of her creditors. She claims further, three hundred dollars as damages.
The answer admits the judgment, but avers that the plaintiff, at the time of seizure herein, had no one dependent upon her for assistance ; her son having left the place, and being a teacher, earning amply to provide for his necessities; her daughter having also moved from the place and married a man of means, who is able and bound to support her.
There was judgment for the plaintiff with an allowance of $150 as damages against the defendant, who has appealed.
On the trial the plaintiff introduced in evidence the proceedings in. which the judgment invoked by her was rendered, and the execution and seizure under it. The defendant, on the other hand, offered testimony to show himself a judgment creditor and to establish that the circumstances or state of things in existence at the time the right to a homestead was judicially recognized, had changed in this: that the son and daughter, who were dependent upon the plaintiff when the judgment was rendered, had ceased to be so.
To the admission of such proof the plaintiff objected, on the grounds that the judgment constituted res judieata and is a complete bar and estoppel to any inquiry or contestation over the matters of fact and law decided and determined. The court having overruled the objection and admitted the evidence, the plaintiff took a bill.
The objection was well founded. There can be no doubt that the judgment relied upon by the plaintiff is a final and sovereign judgment, which constitutes res judicata, and which cannot be attacked collaterally. Every matter adjudicated has become a part of the record which imports absolute verity. So long as the judgment remains in force, it is evidence of the right of plaintiff to the thing adjudged, and no legal seizure of the property can be made. Thompson on Homesteads, pp. 715, 716.
Indeed, if such were not the case, those whom the law intended to protect from necessity and want would be constantly exposed to molestation on the part of their creditors, and, though necessitous, they would be constrained to appeal to the courts, employ counsel, incur *324liability for costs, in order to claim protection against unauthorized invasion of the immunity accorded them.
The protection, instead of proving a shield, would, in the end, prove a delusion and a mockery, if not a curse.
It is a judgment which the court, by reason of its vantinving jurisdiction over the subject matter, can revoke on a proper showing and thus render inoperative. No reservation of power to that effect was necessary in the original decree. It exists and can be exercised, as a matter of course. 15 Ohio St. 427; McNeil vs. McNeil, Ohio, January, 1883.
It appears that the District Judge did not consider that the evidence adduced showed a change of circumstanoesiu plaintiff’s condition, and he rendered judgment in her favor,
We alindo to this merely in explanation of our decree, which does not pass upon 'the averments of the answer, which did not assail the judgment and ask its dissolution and avoidance. The only issue in the case was the validity of the seizure. We hold that, as long as the judgment stands, no seizure can bo effected.
In relation to the claim in damages we do not think that the plaintiff is entitled to recover any. She has brought the suit for the protection of her rights, The fact that it is instituted in the form of an injunction proceeding does not enhance the merits of her demand. The law does not contémplalo that such damages ns are claimed should be paid by a party cast. We find no precedent for such a prayer in a case like this and do not feel authorized to establish one. It would seem that the plaintiff should remain satisfied with a judicial recognition of the immunity which she has asserted.
It is, therefore, ordered and decreed that the judgment appealed from be amended, by eliminating therefrom the damages allowed, and that thus amended it be affirmed at plaintiff’s costs, appellant to pay costs of the lower court.
Fenner, J., dissents.
Manning, J., recuses himself; having been of counsel.